DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
No claim elements are interpreted under 112 sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 

Claims 10-14, 16-24, and 26-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al (US Pat No. 7378975 – cited by applicant) in view of Friedman (US Pat No. 5941836 – cited by applicant).

In regard to Claim 10 and 14, Smith et al disclose a system for automated monitoring of a person's position, comprising: 
at least one sensor 100, 380 and configured to generate sensor data regarding an orientation of the person, steps 420, 430, best seen in Figure 4, including a worn inclinometer (Col.19: 65-Col.20: 4); and 
a processor 50 configured to: monitor the orientation of the person over time based on the sensor data generated by the at least one sensor, best seen in Figure 3-4; 
based on the monitored orientation of the person, manage an accumulated time counter, step 440 for a first position of the person, including: 
determining the person is in a first position, step 430; determining a first pressure-on duration for a first pressure-on period in the first position (Col.5: 3-31; Col.11: 1-27); 
identifying a position change away from the first position, step 435 – patient moves (Col.3: 53-Col.4: 4; Col.5: 3-21; Col.11: 1-27); 

identifying a position change back to the first position (Col.5: 3-31; Col.11: 1-50); 
determining a second pressure-on duration for a second pressure-on period in the first position (Col.5: 3-31; Col.11: 1-50); and 
determining a value of the accumulated time counter for the first position as a function of the determined pressure-off duration, i.e. timer accumulates when the pressure-off period is not long enough (Col.5: 3-31; Col.11: 1-50); and 
cause a visual or audible output device 395 to output a visual or audible notification based on the value of the accumulated time counter for the first position, step 445, 450, best seen in Figure 3-4 (Col.8: 13-46; Col.10: 38-49). 

However, Smith et al do not expressly disclose the sensor provided in a wearable sensor device body configured to be secured to a person or to an article worn by the person, nor the sensor as an accelerometer.  It is noted that Smith et al disclose the sensor can be an inclinometer worn on the body (Col.19:65-Col.20: 4).
Friedman teach that it is well-known in the art to provide an analogous orientation sensor 8 provided in a wearable sensor device body 2, 4 that moves with the person in use with a processor (abst) as an effective configuration for the sensing of the person’s position and angular orientation, best seen in Figure 1, specifically for detecting rotation and turns of the patient, i.e. if patient has turned adequately according to the patient turn protocol (Col.6: 65-Col.8: 3; Col.11: 29-31).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Smith et al such that the sensor is provided in a wearable sensor device body configured to be secured to a person or to an article worn by the person with an accelerometer as taught by Friedman to provide an equally as effective wearable orientation sensor in the method taught by Smith et al.

11. Smith et al disclose the system of claim 10, wherein determining a value of the accumulated time counter for the first position as a function of the determined pressure-off duration comprises resetting the accumulated time counter if the determined pressure-off duration meets a minimum threshold pressure-off time, i.e. 10 minutes (Col.3: 53-Col.4: 4; Col.5: 3-21; Col.11: 1-27). 
12. Smith et al disclose the system of claim 10, wherein determining a value of the accumulated time counter for the first position as a function of the determined pressure-off duration comprises accumulating the first pressure-on duration with the second pressure-on duration if the determined pressure-off duration is less than a minimum threshold pressure-off time, i.e. 10 minutes (Col.3: 53-Col.4: 4; Col.5: 3-21; Col.11: 1-27). 
13. Smith et al disclose the system of claim 10, wherein determining a value of the accumulated time counter for the first position as a function of the determined pressure-off duration comprises accumulating the first pressure-on duration, the pressure-off duration, and 
16. Smith et al disclose the system of claim 10, wherein the processor is configured to determine that the value of the accumulated time counter has reached or exceeded a threshold value, step 445, wherein the visual or audible notification is responsive to the determination that the value of the accumulated time counter has reached or exceeded the threshold value, best seen in Figure 4 ((Col.8: 13-46; Col.10: 38-49).
17. Smith et al disclose the system of claim 10, wherein the processor is configured to: determine that the duration of the pressure-off period meets or exceeds a threshold pressure-off duration, i.e. 10 minutes (Col.5: 3-31; Col.11: 1-27); and in response to determining that the duration of the pressure-off period meets or exceeds the threshold pressure-off duration, reset the accumulated time counter, step 425, best seen in Figure 4 (Col.5: 3-31; Col.11: 1-27). 


In regard to Claim 18, Smith et al disclose a system for automated monitoring of a person's position, comprising: 
at least one sensor 100, 380 configured to generate sensor data regarding an orientation of the person, steps 420, 430, best seen in Figure 4, including a worn inclinometer (Col.19: 65-Col.20: 4); and 
a processor 50 configured to: monitor the orientation of the person over time based on the sensor data generated by the at least one sensor, best seen in Figure 3-4; 

determine whether the pressure-off period is a qualifying pressure-off period, step 455 (Col.3: 53-Col.4: 4; Col.5: 3-21; Col.11: 1-27); 
manage an accumulated time counter, step 440 representing a pressurization time in the particular position (Col.5: 3-31; Col.11: 1-27); and 
resetting the accumulated time counter if the pressure-off period is a qualifying pressure-off period, step 425 (Col.5: 3-31; Col.11: 1-27); and 
accumulating the first and second pressure-on periods if the pressure-off period is not a qualifying pressure-off period – cumulative reoxygenation time calculated over some time by combining clock-time that each non-significant movement took place (Col.5: 3-31; Col.11: 1-50); and 
cause a visual or audible output device 395 to output a visual or audible notification based on a value of the accumulated time counter, step 445, 450, best seen in Figure 3-4 (Col.8: 13-46; Col.10: 38-49). 

However, Smith et al do not expressly disclose the sensor provided in a wearable sensor device body configured to be secured to a person or to an article worn by the person.  It is 
Friedman teach that it is well-known in the art to provide an analogous orientation sensor 8 provided in a wearable sensor device body 2, 4 that moves with the person in use with a processor (abst) as an effective configuration for the sensing of the person’s position and angular orientation, best seen in Figure 1, specifically for detecting rotation and turns of the patient, i.e. if patient has turned adequately according to the patient turn protocol (Col.6: 65-Col.8: 3; Col.11: 29-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Smith et al such that the sensor is provided in a wearable sensor device body configured to be secured to a person or to an article worn by the person as taught by Friedman to provide an equally as effective wearable orientation sensor in the method taught by Smith et al.

19. Smith et al disclose the system of claim 18, wherein the processor 50 is configured to determine whether the pressure-off period is a qualifying pressure-off period based at least on a duration of the pressure-off period, i.e. must be at least 10 minutes (Col.11: 1-27). 
20. Smith et al disclose the system of claim 18, wherein the processor 50 is configured to accumulate the first and second pressure-on periods and the pressure-off period if the pressure-off period is not a qualifying pressure-off period (Col.5: 3-31; Col.11: 1-50). 



generating, by at least one sensor 100, 380, sensor data representative of an orientation of the person, steps 420, 430, best seen in Figure 4, including a worn inclinometer (Col.19: 65-Col.20: 4); 
monitoring, by a processor 50, the orientation of the person over time based on the sensor data generated by the at least one sensor, best seen in Figure 3-4; 
managing, by the processor, an accumulated time counter 440 for a first position of the person based on the monitored orientation of the person, including: 
determining the person is in a first position, step 430, best seen in Figure 4; 
determining a first pressure-on duration for a first pressure-on period in the first position (Col.5: 3-31; Col.11: 1-50); 
identifying a position change away from the first position, step 435, best seen in Figure 4; 
determining a pressure-off duration for a pressure-off period out of the first position, i.e. is it less than 10 minutes (Col.5: 3-31; Col.11: 1-50); 
identifying a position change back to the first position, step 455 (Col.5: 3-31; Col.11: 1-50); 
determining a second pressure-on duration for a second pressure-on period in the first position (Col.5: 3-31; Col.11: 1-50); and 
determining a value of the accumulated time counter for the first position as a function of (a) the determined first pressure-on duration, (b) the determined pressure-off duration, and 
causing a visual or audible output device 395 to output a visual or audible notification based on the value of the accumulated time counter for the first position, step 445, 450, best seen in Figure 3-4 (Col.8: 13-46; Col.10: 38-49). 

However, Smith et al do not expressly disclose the sensor provided in a wearable sensor device body configured to be secured to a person or to an article worn by the person.  It is noted that Smith et al disclose the sensor can be an inclinometer worn on the body (Col.19:65-Col.20: 4).
Friedman teach that it is well-known in the art to provide an analogous orientation sensor 8 provided in a wearable sensor device body 2, 4 that moves with the person in use with a processor (abst) as an effective configuration for the sensing of the person’s position and angular orientation, best seen in Figure 1, specifically for detecting rotation and turns of the patient, i.e. if patient has turned adequately according to the patient turn protocol (Col.6: 65-Col.8: 3; Col.11: 29-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Smith et al such that the sensor is provided in a wearable sensor device body configured to be secured to a person or to an article worn by the person as taught by Friedman to provide an equally as effective wearable orientation sensor in the method taught by Smith et al.

23. Smith et al disclose the method of claim 21, wherein determining a value of the accumulated time counter for the first position as a function of (a) the determined first pressure-on duration, (b) the determined pressure-off duration, and (c) the determined second pressure-on duration comprises accumulating the first pressure-on duration with the second pressure-on duration if the determined pressure-off duration is less than a minimum threshold pressure-off time (Col.5: 3-31; Col.11: 1-50). 
24. Smith et al disclose the method of claim 21, wherein determining a value of the accumulated time counter for the first position as a function of (a) the determined first pressure-on duration, (b) the determined pressure-off duration, and (c) the determined second pressure-on duration comprises accumulating the first pressure-on duration, the pressure-off duration, and the second pressure-on duration if the pressure-off duration is less than a minimum threshold pressure-off time (Col.5: 3-31; Col.11: 1-50). 
26. Smith et al disclose the method of claim 21, comprising: determining that the value of the accumulated time counter has reached or exceeded a threshold value, step 445, and causing the visual or audible output device to output the visual or audible notification in 
27. Smith et al disclose the method of claim 21, comprising: determining that the duration of the pressure-off period meets or exceeds a threshold pressure-off duration, i.e. 10 minutes (Col.5: 3-31; Col.11: 1-50); and resetting the accumulated time counter in response to determining that the duration of the pressure-off period meets or exceeds the threshold pressure-off duration, step 425, best seen in Figure 4 (Col.5: 3-31; Col.11: 1-50).
28. Smith et al disclose the method of Claim 21, wherein determining the value of the accumulated time counter for the first position comprises determining the value of the accumulated time counter for the first position as a function of (a) the determined first pressure-on duration, (b) the determined pressure-off duration, (c) the determined second pressure-on duration, and (d) at least one addition pressure-off duration or pressure-on duration, wherein this can be performed as many times as desired over some time (Col.5: 3-31; Col.11: 1-50).
In regard to Claims 29-31, Smith et al in combination with Friedman disclose the method of Claim 21, wherein causing a visual or audible output device to output a visual or audible notification based on the value of the accumulated time counter for the first position but not expressly disclose causing a display device to display the various values.  
Friedman teach that it is well-known in the art to display on a display device various values of the analogous method including measurements recorded and needed change in position of the patient (Col.5: 5-8; Col.22: 1-31).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Smith et al as modified 
32. Smith et al disclose the system of Claim 10, wherein the processor 50 is configured to determine the value of the accumulated time counter for the first position as a function of (a) the determined first pressure-on duration, (b) the determined pressure-off duration, and (c) the determined second pressure-on duration (Col.5: 3-31; Col.11: 1-50).
33. Smith et al disclose the system of Claim 32, wherein the processor 50 is configured to determine the value of the accumulated time counter for the first position as a function of (a) the determined first pressure-on duration, (b) the determined pressure-off duration, (c) the determined second pressure-on duration, and (d) at least one addition pressure-off duration or pressure-on duration, wherein this can be performed as many times as desired over some time (Col.5: 3-31; Col.11: 1-50).
34. Smith et al disclose the system of Claim 10, wherein the visual or audible output device is separate from the wearable sensor device (Col.8: 13-46; Col.10: 38-49).


Claims 15 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al (US Pat No. 7378975 – cited by applicant) in view of Friedman (US Pat No. .
Smith in combination with Friedman disclose the invention above but do not expressly disclose the particular position comprises a defined rotational range of the person's body. 
Chaudhari et al teach that it is well-known in the art to compare a rotation of the person to a defined angular threshold for desired monitoring, including determining if an angular orientation is below a low threshold, best seen in Figure 6, 12-13, and 18, particularly steps 290 and 292 in Figure 18 (0006, 0037, 0039, 0044, 0061, 0091-0092, 0097, 0121, 0130, 0135, 0140)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Smith et al as modified by Friedman such that there is included the particular position comprises a defined rotational range of the person's body as taught by Chaudhari et al to effectively provide more precise monitoring of the patient turns of Smith et al by using an quantitative angular degree of rotation comparison.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791


/DEVIN B HENSON/Primary Examiner, Art Unit 3791